Deeply rooted in our community. May 17, 2011 Safe Harbor Statement Today’spresentations may include forward-looking statements. These statements represent the company's beliefs regarding future events that, by their nature, are uncertain and outside of thecompany’s control.The company’s actual results and financial condition may differ, possibly materially, from what is indicated in these forward-looking statements.For a discussion of some of the risks and factors that could affect thecompany’s future results, please see the description of Risk Factors in our current annual report on Form 10-K for the year ended December 31, 2010. 2 FAUQUIER BANKSHARES, INC. 3 Recession….and Aftermath FAUQUIER BANKSHARES, INC. Recession began in late 2007 and “ended” late 2009. Thepost-recessionary impacts during 2010 and 2011 include: ØNational uncertainty regarding employment, commodity prices, regulation and taxation, etc. ØBusinesses reluctant to make changes. ØExcessive real estate inventory and low valuations. ØDecreased demand for loans by borrowers. ØContinued historically low interest rates. ØIncreased liquidity. ØIncreased regulatory oversighton financial institutions and …. ØPolitical “meddling” 4 Source:MRIS FAUQUIER BANKSHARES, INC. Percent Change (2010 - 2009) Fauquier 4.40% Manassas City20.00% Prince William County20.29% Foreclosures fall in D. C. Region FAUQUIER BANKSHARES, INC. 5 Bank industry experts say, however, that home foreclosures probably will pick up now that lenders have lifted a moratorium that allowed them to sort through foreclosure paperwork errors. SOURCE: RealtyTrac. The Washington Post. Published on May 13, 2011, 7:16 p.m. Unemployment Rates 6 FAUQUIER BANKSHARES, INC. 7 Bank Failures and Bank Stocks 1987 - 2011 FAUQUIER BANKSHARES, INC. Sources:SNLFinancial and FDIC Number of bank failures excludes transactions classified by the FDIC as “assistance transactions”. Dividend Data - Banking Industry FAUQUIER BANKSHARES, INC. 8 Dividends cut over 50% nationwide FAUQUIER BANKSHARES, INC. Source:SNL Financial - As of May 5, 2011 Stock Chart - Price/Tangible Book (January 4, 1993 - April 30, 2011) 9 FAUQUIER BANKSHARES, INC. Source:SNL Financial - As of May 5, 2011 Stock Chart - Price/EPS (January 4, 1993 - April 30, 2011) 10 SNL13.2 Financial Condition FAUQUIER BANKSHARES, INC. 11 12 FAUQUIER BANKSHARES, INC. 13 Loans, Net FAUQUIER BANKSHARES, INC. Source:Fauquier Bankshares Financials As of December 31, unless otherwise noted. 5 YR - CAGR - 12/31/2005 - 12/31/2010 14 Nonperforming Loans to Period End Loans Peer Group - Bank Holding Companies with Consolidated Assets of $500MM - $1B (2010/2009/2008) - Data currently not available for peer Q1 2011 Peer Group - Bank Holding Companies with Consolidated Assets less than $500MM (2007) Sources:BHC Performance Report and Fauquier Bankshares Financials as of December 31, unless noted otherwise. FAUQUIER BANKSHARES, INC. 15 Loan Losses (Net of Recoveries) As a Percentage of Average Total Loans FAUQUIER BANKSHARES, INC. Peer Group - Bank Holding Companies with Consolidated Assets of $500MM - $1B (2010/2009/2008) - Data currently not available for peer Q1 2011 Peer Group - Bank Holding Companies with Consolidated Assets less than $500MM (2007) Sources:BHC Performance Report and Fauquier Bankshares Financials as of December 31, unless noted otherwise.Q1 data is annualized. 16 FAUQUIER BANKSHARES, INC. Allowance for Loan Loss As a Percentage of Total Loans YearPercentile Peer Group - Bank Holding Companies with Consolidated Assets of $500MM - $1B (2010/2009/2008) - Data currently not available for peer Q1 2011 Peer Group - Bank Holding Companies with Consolidated Assets less than $500MM (2007) Sources:BHC Performance Report and Fauquier Bankshares Financials as of December 31, unless noted otherwise. 17 FAUQUIER BANKSHARES, INC. Allowance for Loan Loss As a Percentage of 90 Days Past Due & Nonaccrual Loans Peer Group - Bank Holding Companies with Consolidated Assets of $500MM - $1B (2010/2009/2008) - Data currently not available for peer Q1 2011 Peer Group - Bank Holding Companies with Consolidated Assets less than $500MM (2007) Sources:BHC Performance Report and Fauquier Bankshares Financials as of December 31, unless noted otherwise. 18 Total Deposits FAUQUIER BANKSHARES, INC. Source:Fauquier Bankshares Financials As of December 31, unless otherwise noted. 5 YR - CAGR - 12/31/2005 - 12/31/2010 FAUQUIER BANKSHARES, INC. Average Daily Balances for Three Months Ended March 31, 2011 Transaction Account Growth Average Daily Balances for Three Months Ended March
